UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 10, 2013 Crexendo, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32277 87-0591719 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1615 South 52nd Street, Tempe, AZ 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (602) 714-8500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On June 10, 2013,Crexendo, Inc. (the “Company)held its annual meeting of stockholders. At the annual meeting, the following matters were submitted to the vote of the stockholders, with the results of voting on each such matter as set forth below: Proposal 1: The Company's stockholders approved a proposal to re-elect the following three Class II directors to the Company's Board of Directors, each to hold office until the 2015 annual meeting of stockholders (and until each such director's successor shall have been duly elected and qualified), with voting results as follows: Director Votes For Votes Withheld Anil Puri Craig Rauchle Robert Kamm Proposal 2: The Company’s stockholders approved a proposal toadopt the Company’s2013 long term incentive plan Votes For VotesAgainst Abstentions Proposal 3: The Company's stockholders approved a proposal to ratify the appointment of as its independent registered public accounting firm of Deloitte & Touche LLP for the fiscal year ending December 31, 2013, with voting results as follows: Votes For VotesAgainst Abstentions / Broker Non-votes Proposal 4: The Company's stockholders approved a proposalto decrease the number of authorized shares from 100 million to 25 million shares with voting results as follows: Votes For VotesAgainst Abstentions Proposal 5: The Company's stockholders approvedadoption of the advisory approval of the compensation for the named officers with voting results as follows: Votes For VotesAgainst Abstentions Proposal 6: The Company's stockholders providedadvisory approval of a three yearfrequency of advisory approval of the compensation for named officers with voting results as follows: One Year Two Years Three Years Abstentions 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Crexendo, Inc Date:June 11, 2013 By: /s/Ronald Vincent Ronald Vincent Chief Financial Officer 3
